DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  The claim contains the phrase “hat engine”, but it appears that “heat engine” would be more appropriate.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 21, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, the phrase "for example" renders the claim indefinite because it is unclear whether the limitations preceding the phrase are part of the claimed invention or if there are limitations that are claimed.  See MPEP § 2173.05(d).
The terms “low speed”, “slow” and “higher altitude” in claim 22 are relative terms which render the claim indefinite. The terms “low speed”, “slow” and “higher altitude” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The terms “low speed”, “slow” and “higher altitude” render the terms cruise and climb indefinite because it is unascertainable under what conditions the aircraft would be in “low speed cruise”, “slow climb” and “higher altitude cruise”.  As best understood and cruise or climb phase of flight will satisfy the claim limitation.
Claims 21 and 23 recite the limitation "the battery" in line 1.  There is insufficient antecedent basis for this limitation in the claims.
Regarding claim 23, the phrase "any other suitable parameter" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "any other suitable parameter"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 11-13 and 19 are rejected under 35 U.S.C. 102 (a1) and (a2) as being anticipated by Rossotto (US Publication Number 20160375994).
Regarding claim 1, Rossotto discloses a hybrid electric engine control module (Figure 1 element 100)(ECU) configured to be operatively connected to a hybrid electric aircraft powerplant having a heat engine system (Figure 1 element 10) and an electric motor system (Figure 1 element 50) to control a torque output from each of the heat engine system and the electric motor system, the ECU being configured to: determine whether the electric motor system and/or the heat engine system are in a normal mode such that the electric motor system and/or the heat engine can provide a predetermined amount of torque (Paragraph 172); receive a total torque setting (Paragraphs 141 and 154); and split output power between the electric motor system and the heat engine system in accordance with the normal mode as a function of the total torque setting (Paragraph 173).  The examiner notes that the claim only requires that the ECU be configured to do these actions, not that the actually do the actions.  
Regarding claim 2, Rossotto discloses the above ECU further comprising a torque splitting module (Figure 1 element 30) configured to: receive a total torque value (Figure 1, Paragraph 149); and determine a torque split of the total torque value between the electric motor system and the heat engine system; and control the electric motor system (Paragraph 192) and the heat engine system to produce the total torque value in accordance with the determined torque split in accordance with the normal mode (Paragraph 193). The examiner notes that the claim only requires that the torque splitting module be configured to do these actions, not that the actually do the actions.  
Regarding claim 3, Rossotto discloses the above ECU further comprising a total torque module (Figure 1 element 31) configured to: receive one or more input values including at least a power lever (PLA) setting (Figure 1 element 38); determine the total torque value as a function of the one or more input values; and output the total torque value to the torque splitting module (Paragraph 149).
Regarding claim 11, Rossotto discloses a  hybrid electric aircraft powerplant system (Figure 1), comprising: a heat engine system configured to provide torque to a propulsion device (Figure 1 element 10); an electric motor system configured to provide torque to the propulsion device in addition to and/or independently of the heat engine system (Figure 1 element 50); and a hybrid electric engine control module (ECU) configured to be operatively connected to a hybrid electric aircraft powerplant having a heat engine system and an electric motor system to control a torque output from each of the heat engine system and the electric motor system (Figure 1 element 100), the ECU being configured to: determine whether the electric motor system and/or the heat engine system are in a normal mode such that the electric motor system and/or the heat engine can provide a predetermined amount of torque (Paragraph 172); receive a total torque setting (Paragraphs 141 and 154); and split output power between the electric motor system and the heat engine system in accordance with the normal mode as a function of the total torque setting (Paragraph 173).  The examiner notes that the claim only requires that the ECU be configured to do these actions, not that the actually do the actions. 
Regarding claim 12, Rossotto discloses the above system wherein the ECU further comprises a torque splitting module (Figure 1 element 30) configured to: receive a total torque value (Figure 1, Paragraph 149); and determine a torque split of the total torque value between the electric motor system and the heat engine system; and control the electric motor system (Paragraph 192) and the heat engine system to produce the total torque value in accordance with the determined torque split in accordance with the normal mode (Paragraph 193). The examiner notes that the claim only requires that the torque splitting module be configured to do these actions, not that the actually do the actions.
Regarding claim 13, Rossotto discloses the above system wherein the ECU further comprises a total torque module (Figure 1 element 31) configured to: receive one or more input values including at least a power lever (PLA) setting (Figure 1 element 38); determine the total torque value as a function of the one or more input values; and output the total torque value to the torque splitting module (Paragraph 149).
Regarding claim 19, Rossotto discloses a method comprising determining whether an electric motor system and/or a heat engine system are in a normal mode such that the electric motor system and/or the heat engine can provide a predetermined amount of torque (Paragraph 172); receiving a total torque setting (Paragraph 149); and splitting output power between the electric motor system and the heat engine system in accordance with the normal mode as a function of the total torque setting (Paragraphs 141,154 and 173).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-9,14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rossotto as applied to claims 2 and 12 above, and further in view of Suntharalingam et al. (hereinafter Suntharalingam, US Publication Number 20140010652).
Regarding claim 4, Rossotto discloses the above ECU fails to explicitly teach of the specific heat engine/electric motor combination.
However, Suntharalingam discloses a similar ECU (Figure 2 element 126) the is configured to control the system such that in the normal mode and at a maximum total torque setting, the torque split includes maximum heat engine system torque and maximum electric motor system torque (Paragraphs 66, 67 and 76).
Regarding claim 4, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ECU of Rossotto with the operating mode of Suntharalingam for the predictable result of allowing each torque providing system to be smaller and lighter (Suntharalingam, Paragraph 70).  The examiner notes that the claim only requires that the ECU be configured to carry out these specific combinations and as the ECU of Suntharalingam allows for any combination of the heat engine and electric motor based any criteria as seen in Paragraph 76 it can considered to be configured for these specific combinations in response to these specific conditions.
Regarding claim 5, Rossotto as modified by Suntharalingam disclose the above ECU wherein in the normal mode and at a total torque setting less than maximum but greater than maximum heat engine system torque, the torque split includes maximum heat engine system torque and at least some electric motor system torque (Suntharalingam, Paragraph 76).
Regarding claim 6, Rossotto as modified by Suntharalingam disclose the above ECU wherein in the normal mode and at a total torque setting equal to or less than maximum heat engine system torque, the torque split includes at least some heat engine system torque and no electric motor system torque (Suntharalingam, Paragraph 69).
Regarding claim 7, Rossotto as modified by Suntharalingam disclose the above ECU wherein in the normal mode and a cruise climb power setting, the torque split includes maximum heat engine system torque and less than maximum electric motor system torque (Suntharalingam, Paragraph 67).
Regarding claim 8, Rossotto as modified by Suntharalingam disclose the above ECU wherein in the normal mode and a cruise climb power setting, the torque split includes maximum heat engine system torque and less than maximum electric motor system torque (Suntharalingam, Paragraph 76).
Regarding claim 9, Rossotto as modified by Suntharalingam disclose the above ECU wherein in the normal mode and a cruise power setting, the torque split includes only heat engine system torque (Suntharalingam, Paragraph 68).
Regarding claim 14, Rossotto discloses the above system fails to explicitly teach of the specific heat engine/electric motor combination.
However, Suntharalingam discloses a similar system (Figure 2 element 126) the is configured to control the system such that in the normal mode and at a maximum total torque setting, the torque split includes maximum heat engine system torque and maximum electric motor system torque (Paragraphs 66, 67 and 76).
Regarding claim 14, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rossotto with the operating mode of Suntharalingam for the predictable result of allowing each torque providing system to be smaller and lighter (Suntharalingam, Paragraph 70). The examiner notes that the claim only requires that the ECU be configured to carry out these specific combinations and as the ECU of Suntharalingam allows for any combination of the heat engine and electric motor based any criteria as seen in Paragraph 76 it can considered to be configured for these specific combinations in response to these specific conditions.
Regarding claim 15, Rossotto as modified by Suntharalingam disclose the above system wherein in the normal mode and at a total torque setting less than maximum but greater than maximum heat engine system torque, the torque split includes maximum heat engine system torque and at least some electric motor system torque (Suntharalingam, Paragraph 76).
Regarding claim 16, Rossotto as modified by Suntharalingam disclose the above system wherein in the normal mode and at a total torque setting equal to or less than maximum heat engine system torque, the torque split includes at least some heat engine system torque and no electric motor system torque (Suntharalingam, Paragraph 69).
Regarding claim 17, Rossotto as modified by Suntharalingam disclose the above system wherein in the normal mode and a cruise climb power setting, the torque split includes maximum heat engine system torque and less than maximum electric motor system torque (Suntharalingam, Paragraph 67).
Regarding claim 18, Rossotto as modified by Suntharalingam disclose the above system wherein in the normal mode and a cruise climb power setting, the torque split includes maximum heat engine system torque and less than maximum electric motor system torque (Suntharalingam, Paragraph 76).
Regarding claim 20, Rossotto discloses the above method, but fails to teach of splitting output power includes using electric motor system torque only at and above a cruise power setting.
However, Suntharalingam teaches of a similar method wherein splitting output power includes using electric motor system torque only at and above a cruise power setting (Suntharalingam, Paragraphs 68 and 69).
Regarding claim 20, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify method of Rossotto with splitting power condition of Suntharalingam for the predictable result of allowing the torque providing systems to be smaller and lighter ((Suntharalingam, Paragraph 70).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rossotto as applied to claim 1 above, and further in view of Kamio et al. (hereinafter Kamio, US Publication Number 20220048639).
Regarding claim 10, Rossotto discloses the above ECU, but fails to teach of a splitting the torque based on a battery state.
However, Kamio disclose a similar ECU (Figure 1 element 32), that is configured to control a hybrid system based on battery state of charge such that when a state-of-charge (SOC) of a battery of the electric motor system is above a minimum reserve charge, the torque split can include at least some electric motor torque (Figure 4), wherein at an SOC at or below the minimum reserve SOC, the torque split can only include electric motor torque at a takeoff power setting (Figure 13).
Regarding claim 10, it would have been obvious for a person having ordinary skill in the at the time of the invention to modify the ECU of Rossotto with the SOC operating parameters of Kamio for the predictable result of optimizing the performance of the system (Kamio, Paragraph 151).
Claim(s) 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rossotto as applied to claim 1 above, and further in view of Harmon et al. (hereinafter Harmon, US Publication Number 20120209456).
Regarding claim 21, Rossotto discloses the above ECU, but fails to teach of recharging a battery as claimed.
However, Harmon teaches of a similar ECU (Figure 3 element 54) that commands recharge of the battery in at least one portion of flight when excess power is available (Paragraph 47).
Regarding claim 21, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ECU of Rossotto with the battery charging operations of Harmon for the predictable result of improving survivability of the aircraft (Harmon, Paragraphs 53 and 91).
Regarding claim 22, Rossotto as modified by Harmon disclose the above ECU wherein the at least one portion of flight includes at least one of descent, low speed cruise, slow climb, or higher altitude cruise, for example (Harmon, Paragraph 53).
Regarding claim 23, Rossotto discloses the above ECU, but is silent as to the capability of commanding a battery recharge.
However, Harmon discloses a similar ECU (Figure 3 element 54) that can command regenerating the battery with windmilling during descent or partial descent as a function of descent rate from a pilot command, flight control command, or ECU calculated rate of descent based on any other suitable parameter that the ECU can use as an input (Figures 1a-c, Paragraphs 53, 56 ad 91).  The examiner notes that the claim only requires that the ECU “can command” recharging during descent.  As the ECU of Harmon has full can charge the battery via windmilling, it can command it during any phase of flight.
Regarding claim 23, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ECU of Rossotto with the battery charging capabilities of Harmon for the predictable result of increasing the endurance and range of the aircraft (Harmon, Paragraph 50).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A MCFALL whose telephone number is (571)270-5769. The examiner can normally be reached M-Th 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas McFall/Primary Examiner, Art Unit 3644